Abatement Order filed September 10, 2020.




                                                        In The

                               Fourteenth Court of Appeals
                                                     ____________

                                            NO. 14-19-00352-CR
                                                     ____________

                             ELIC MILTON LYMAN, SR., Appellant
                                                         V.
                                  THE STATE OF TEXAS, Appellee


                              On Appeal from the 239th District Court
                                     Brazoria County, Texas
                                 Trial Court Cause No. 83696-CR

                                         ABATEMENT ORDER

           Appellant was convicted of four counts of aggravated sexual of a child and
sentenced to prison for thirty-five years. Counsel has filed an Anders brief on
appeal.1 Appellant has been unable to file a pro se response due to the closure of
the law library because of COVID-19 and seeks additional time to resp ond . See
Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991) (Recognizing a

1 See   Anders v. California, 386 U.S. 738 (1967).
defendant is to be afforded the opportunity to file a pro se response). Accordingly,
we enter the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when
appellant’s pro se response is filed. The court also will consider an ap propriate
motion to reinstate the appeal filed by either party, or the court may reinstate the
appeal on its own motion.



                                             PER CURIAM



Panel consists of Chief Justice Frost and Justices Wise and Bourliot.